 



EXHIBIT 10.1
USPI GROUP HOLDINGS, INC.
2007 EQUITY INCENTIVE PLAN
1. DEFINED TERMS
     Exhibit A, which is incorporated by reference, defines the terms used in
the Plan and sets forth certain operational rules related to those terms.
2. PURPOSE
     The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Awards.
3. ADMINISTRATION
     The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. Determinations of the Administrator made
under the Plan will be conclusive and will bind all parties.
4. LIMITS ON AWARDS UNDER THE PLAN
     (a) Number of Shares. A maximum of 20,145,458 shares of Stock may be
delivered in satisfaction of Awards under the Plan. Up to the maximum number of
shares specified in the immediately preceding sentence may be delivered upon the
exercise of ISOs. The number of shares of Stock delivered in satisfaction of
Awards shall, for purposes of the first two sentences of this Section 4(a), be
determined net of shares of Stock (a) withheld by the Company in payment of the
exercise price of the Award or in satisfaction of tax withholding requirements
with respect to the Award, or (b) made subject to an Award that is exercised or
satisfied. To the extent consistent with the requirements of Section 422, Stock
issued under awards of an acquired company that are converted, replaced or
adjusted in connection with the acquisition shall not reduce the number of
shares available for Awards under the Plan.
     (b) Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.

 



--------------------------------------------------------------------------------



 



5. ELIGIBILITY AND PARTICIPATION
     The Administrator will select Participants from among those key Employees
and directors of, and consultants and advisors to, the Company or its Affiliates
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its Affiliates.
Eligibility for ISOs is limited to employees of the Company or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code.
6. RULES APPLICABLE TO AWARDS
     (a) All Awards
          (1) Award Provisions. The Administrator will determine the terms of
all Awards, subject to the limitations provided herein. By accepting any Award
granted hereunder, the Participant agrees to the terms of the Award and the
Plan. Notwithstanding any provision of this Plan to the contrary, awards of an
acquired company that are converted, replaced or adjusted in connection with the
acquisition may contain terms and conditions that are inconsistent with the
terms and conditions specified herein, as determined by the Administrator.
          (2) Term of Plan. No Awards may be made after April 18, 2017, but
previously granted Awards may continue beyond that date in accordance with their
terms.
          (3) Transferability. Neither ISOs nor, except as the Administrator
otherwise expressly provides, other Awards may be transferred other than by will
or by the laws of descent and distribution, and during a Participant’s lifetime
ISOs (and, except as the Administrator otherwise expressly provides, other
non-transferable Stock Options) may be exercised only by the Participant. Awards
permitted by the Administrator to be transferred may be transferred only to a
Permitted Transferee.
          (4) Vesting, etc. The Administrator may determine the time or times at
which an Award will vest or (in the case of a Stock Option or SAR) become
exercisable and the terms on which a Stock Option or SAR will remain
exercisable. Without limiting the foregoing, the Administrator may at any time
accelerate the vesting or exercisability of an Award, regardless of any adverse
or potentially adverse tax consequences resulting from such acceleration. Unless
the Administrator expressly provides otherwise, however, the following rules
will apply: immediately upon the cessation of the Participant’s Employment, each
Stock Option or SAR that is then held by the Participant or by the Participant’s
Permitted Transferees, if any, will cease to be exercisable and will terminate,
and all other Awards that are then held by the Participant or by the
Participant’s Permitted Transferees, if any, to the extent not already vested
will be forfeited, except that:
     (A) subject to (B) and (C) below, all Stock Options and SARs held by the
Participant or the Participant’s Permitted Transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the

-2-



--------------------------------------------------------------------------------



 



latest date on which such Stock Option or SAR, as the case may be, could have
been exercised without regard to this Section 6(a)(4), and will thereupon
terminate;
     (B) all Stock Options and SARs held by a Participant or the Participant’s
Permitted Transferees, if any, immediately prior to the Participant’s death, to
the extent then exercisable, will remain exercisable for the lesser of (i) the
one year period ending with the first anniversary of the Participant’s death or
(ii) the period ending on the latest date on which such Stock Option or SAR, as
the case may be, could have been exercised without regard to this
Section 6(a)(4), and will thereupon terminate; and
     (C) all Stock Options and SARs held by a Participant or the Participant’s
Permitted Transferees, if any, immediately prior to the cessation of the
Participant’s Employment for Cause will immediately terminate upon such
cessation.
          (5) Taxes. The Administrator will make such provision for the
withholding of taxes as it deems necessary and may require that the exercise or
vesting of an Award, or the delivery or Stock, cash or other property under an
Award, be conditioned on the payment by the Participant or another person of all
required withholding taxes. The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements (but not in
excess of the minimum withholding required by law).
          (6) Dividend Equivalents, Etc. The Administrator may provide for the
payment of amounts in lieu of cash dividends or other cash distributions with
respect to Stock subject to an Award.
          (7) Rights Limited. Nothing in the Plan will be construed as giving
any person the right to continued employment or service with the Company or its
Affiliates, or any rights as a stockholder except as to shares of Stock actually
issued under the Plan. The loss of existing or potential profit in Awards will
not constitute an element of damages in the event of termination of Employment
for any reason, even if the termination is in violation of an obligation of the
Company or Affiliate to the Participant.
          (8) Irrevocable Proxies. Except as the Administrator otherwise
expressly provides, each recipient of an Award under the Plan shall execute and
deliver to WCAS X (as defined below) an irrevocable proxy in the form attached
as Exhibit B hereto, or such other form as is acceptable to WCAS X, granting to
WCAS X the right to vote all voting securities of the Company that are granted
pursuant to such Award including, without limitation, any Stock or other voting
securities issued or issuable in respect of such Award.
          (9) Section 409A. Awards under the Plan are intended either to qualify
for an exemption from Section 409A or to comply with the requirements thereof,
and shall be construed accordingly.

-3-



--------------------------------------------------------------------------------



 



     (b) Stock Options and SARs
          (1) Time And Manner Of Exercise. Unless the Administrator expressly
provides otherwise, a Stock Option or SAR will not be deemed to have been
exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator) signed by the appropriate person and
accompanied by any payment required under the Award. If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so.
          (2) Exercise Price. The exercise price of each Stock Option and the
share value above which appreciation is to be measured in the case of an SAR
shall be 100% of the fair market value of the Stock subject to the Stock Option
or SAR, determined as of the date of grant, or such higher amount as the
Administrator may determine in connection with the grant.
          (3) Payment Of Exercise Price. The Administrator may determine the
required or permitted forms of payment under a Stock Option, subject to the
following: all payments will be by cash or check acceptable to the
Administrator, or, if so permitted by the Administrator and if legally
permissible, (i) through the delivery of shares of Stock that have a fair market
value equal to the exercise price, (ii) by delivery to the Company of a
promissory note of the person exercising the Award, payable on such terms as are
specified by the Administrator, (iii) at such time, if any, as the Stock is
publicly traded, through a broker-assisted exercise program acceptable to the
Administrator, (iv) by other means acceptable to the Administrator, or (v) by
any combination of the foregoing permissible forms of payment. The delivery of
shares in payment of the exercise price under clause (i) above may be
accomplished either by actual delivery or by constructive delivery through
attestation of ownership, subject to such rules as the Administrator may
prescribe.
     (c) Awards Other Than Stock Options and SARs
     Restricted Stock and Unrestricted Stock, whether delivered outright or
under Awards of Stock Units or other Awards, may be made in exchange for such
lawful consideration, including services, as the Administrator determines.
7. EFFECT OF CERTAIN TRANSACTIONS
     (a) Mergers, etc. Except as otherwise provided in an Award, the following
provisions shall apply in the event of a Covered Transaction:
          (1) Assumption or Substitution. If the Covered Transaction is one in
which there is an acquiring or surviving entity, the Administrator may provide
for the assumption of some or all outstanding Awards or for the grant of new
awards in substitution therefor by the acquiror or survivor or an affiliate of
the acquiror or survivor.
          (2) Cash-Out of Awards. If the Covered Transaction is one in which
holders of Stock will receive upon consummation a payment (whether cash,
non-cash or a combination of the foregoing), the Administrator may provide for
payment (a “cash-out”), with respect to some or all Awards or portions thereof,
equal in the case of each affected Award or portion

-4-



--------------------------------------------------------------------------------



 



thereof to the excess, if any, of (A) the fair market value of one share of
Stock (as determined by the Administrator in its reasonable discretion) times
the number of shares of Stock subject to the Award or such portion, over (B) the
aggregate exercise price (or, in the case of an SAR, the aggregate base price
above which appreciation is measured), if any, under the Award or such portion,
in each case on such payment terms (which need not be the same as the terms of
payment to holders of Stock) and other terms, and subject to such conditions, as
the Administrator determines.
          (3) Acceleration of Certain Awards. If the Covered Transaction
(whether or not there is an acquiring or surviving entity) is one in which there
is no assumption, substitution or cash-out, each Stock Option and SAR will
become fully exercisable, and the delivery of shares of Stock deliverable under
each outstanding Award of Stock Units (including Restricted Stock Units and
Performance Awards to the extent consisting of Stock Units) will be accelerated
and such shares will be delivered, prior to the Covered Transaction, in each
case on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Administrator, following exercise of the Award or the delivery
of the shares, as the case may be, to participate as a stockholder in the
Covered Transaction.
          (4) Termination of Awards Upon Consummation of Covered Transaction.
Each Award (unless assumed pursuant to Section 7(a)(1) above), other than
outstanding shares of Restricted Stock (which shall be treated in the same
manner as other shares of Stock, subject to Section 7(a)(5) below) and
outstanding shares of Unrestricted Stock, will terminate upon consummation of
the Covered Transaction.
          (5) Additional Limitations. Any share of Stock delivered pursuant to
Section 7(a)(2) or Section 7(a)(3) above with respect to an Award may, in the
discretion of the Administrator, contain such restrictions, if any, as the
Administrator deems appropriate to reflect any performance or other vesting
conditions to which the Award was subject. In the case of Restricted Stock, the
Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.
     (b) Changes in and Distributions With Respect to Stock
          (1) Basic Adjustment Provisions. In the event of a stock dividend,
stock split or combination of shares (including a reverse stock split),
recapitalization or other change in the Company’s capital structure, the
Administrator will make appropriate adjustments to the maximum number of shares
specified in Section 4(a) that may be delivered under the Plan and will also
make appropriate adjustments to the number and kind of shares of stock or
securities subject to Awards then outstanding or subsequently granted, any
exercise prices relating to Awards and any other provision of Awards affected by
such change.
          (2) Certain Other Adjustments. The Administrator may also make
adjustments of the type described in Section 7(b)(1) above to take into account
distributions to stockholders other than those provided for in Section 7(a) and
7(b)(1), or any other event, if the

-5-



--------------------------------------------------------------------------------



 



Administrator determines that adjustments are appropriate to avoid distortion in
the operation of the Plan and to preserve the value of Awards made hereunder,
having due regard for the qualification of ISOs under Section 422 and the
requirements of Section 409A, where applicable.
          (3) Continuing Application of Plan Terms. References in the Plan to
shares of Stock will be construed to include any stock or securities resulting
from an adjustment pursuant to this Section 7.
8. LEGAL CONDITIONS ON DELIVERY OF STOCK
     The Company will not be obligated to deliver any shares of Stock pursuant
to the Plan or to remove any restriction from shares of Stock previously
delivered under the Plan until: (i) the Company is satisfied that all legal
matters in connection with the issuance and delivery of such shares have been
addressed and resolved; (ii) if the outstanding Stock is at the time of delivery
listed on any stock exchange or national market system, the shares to be
delivered have been listed or authorized to be listed on such exchange or system
upon official notice of issuance; and (iii) all conditions of the Award have
been satisfied or waived. If the sale of Stock has not been registered under the
Securities Act of 1933, as amended, the Company may require, as a condition to
exercise of the Award, such representations or agreements as counsel for the
Company may consider appropriate to avoid violation of such Act. The Company may
require that certificates evidencing Stock issued under the Plan bear an
appropriate legend reflecting any restriction on transfer applicable to such
Stock, and the Company may hold the certificates pending lapse of the applicable
restrictions.
9. AMENDMENT AND TERMINATION
     The Administrator may at any time or times amend the Plan or any
outstanding Award for any purpose which may at the time be permitted by law, and
may at any time terminate the Plan as to any future grants of Awards; provided,
that except as otherwise expressly provided in the Plan the Administrator may
not, without the Participant’s consent, alter the terms of an Award so as to
affect adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time of the Award.
Any amendments to the Plan shall be conditioned upon stockholder approval only
to the extent, if any, such approval is required by law (including the Code), as
determined by the Administrator.
     The Administrator may, subject to the provisions of the Plan, create
supplements or sub-plans to the Plan that may incorporate such terms as it
considers necessary or desirable to operate the Plan in California or in any
non-United States jurisdiction in which Participants are situated and may
implement such supplements or sub-plans in the form of schedules to the Plan
applicable to the specified jurisdiction, provided that any Stock issued
pursuant to such supplements or sub-plans shall be counted against the limits
set forth in Section 4 of the Plan.

-6-



--------------------------------------------------------------------------------



 



10. GOVERNING LAW
     The provisions of the Plan shall be governed by and interpreted in
accordance with the laws of the State of Delaware.
11. OTHER COMPENSATION ARRANGEMENTS
     The existence of the Plan or the grant of any Award will not in any way
affect the Company’s right to award a person bonuses or other compensation in
addition to Awards under the Plan.
12. MISCELLANEOUS
     (a) Arbitration. By accepting an Award under the Plan, each Participant
agrees that any dispute, difference, controversy or claim arising in connection
with or related or incidental to, or question occurring under, the Participant’s
Employment, the Plan or an Award shall be finally settled under the Rules of the
AAA, unless otherwise agreed, by an arbitral tribunal composed of a single
arbitrator, who shall be an attorney experienced in such matters, appointed by
agreement of the Company and the Participant in accordance with said Rules or
failing such agreement by the AAA in accordance with such Rules. The arbitrator
shall be a neutral arbitrator and subject to Rule 19 of the Rules. The
arbitrator shall deliver a written and reasoned award with respect to the
dispute to each of the parties, who shall promptly act in accordance therewith,
and there shall be no right of appeal to any court on the merits of the dispute.
Any arbitration proceeding shall be held in Dallas, Texas. The provisions of
this Section 12 may be enforced in any court having jurisdiction over the
Company or the Participant or any of their respective assets, and judgment on
the award (including without limitation equitable remedies) granted in any such
arbitration may be entered in any such court. Nothing contained in this
Section 12 shall prevent the Company from seeking injunctive or other equitable
relief from any court of competent jurisdiction, without the need to resort to
arbitration.
     (b) Limitation of Liability. Notwithstanding anything to the contrary in
the Plan, neither the Company nor the Administrator, nor any person acting on
behalf of the Company or the Administrator, shall be liable to any Participant
or to the estate or beneficiary of any Participant by reason of any acceleration
of income, or any additional tax, asserted by reason of the failure of an Award
to satisfy the requirements of Section 422 or Section 409A or by reason of
Section 4999 of the Code; provided, that nothing in this Section 12(b) shall
limit the ability of the Administrator or the Company to provide by express
agreement with a Participant for a gross-up payment or other payment in
connection with any such tax or additional tax.

-7-



--------------------------------------------------------------------------------



 



EXHIBIT A
Definition of Terms
     The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below in this Exhibit A.
     “AAA”: The American Arbitration Association.
     “Administrator”: The Board, except that the Board may delegate its
authority under the Plan to a committee of the Board, in which case references
herein to the Board shall refer to such committee. The Board may delegate (i) to
one or more of its members such of its duties, powers and responsibilities as it
may determine; (ii) to one or more officers of the Company the power to grant
Awards to the extent permitted by Section 157(c) of the Delaware General
Corporation Law; (iii) to one or more officers of the Company the authority to
allocate Awards among such persons (other than officers of the Company) eligible
to receive Awards under the Plan as such delegated officer or officers determine
consistent with such delegation; provided, that with respect to any delegation
described in this clause (iii) the Board (or a properly delegated member or
members of the Board) shall have authorized the issuance of a specified number
of shares of Stock under such Awards and shall have specified the consideration,
if any, to be paid therefor; and (iv) to such Employees or other persons as it
determines such ministerial tasks as it deems appropriate. In the event of any
delegation described in the preceding sentence, the term “Administrator” shall
include the person or persons so delegated to the extent of such delegation.
     “Affiliate": Any corporation or other entity that stands in a relationship
to the Company that would result in the Company and such corporation or other
entity being treated as part of a single employer under Section 414(b) or
Section 414(c) of the Code, except that in determining eligibility for the grant
of a Stock Option or SAR by reason of service for an Affiliate, Sections 414(b)
and 414(c) of the Code shall be applied by substituting “at least 50%” for “at
least 80%” under Section 1563(a)(1), (2) and (3) of the Code and Treas. Regs. §
1.414(c)-2; provided, that to the extent permitted under Section 409A, “at least
20%” shall be used in lieu of “at least 50%”; and further provided, that the
lower ownership threshold described in this definition (50% or 20% as the case
may be) shall apply only if the same definition of affiliation is used
consistently with respect to all compensatory stock options or stock awards
(whether under the Plan or another plan). The Company may at any time by
amendment provide that different ownership thresholds (consistent with
Section 409A) apply.
     “Assumption Agreement”: An agreement in form reasonably satisfactory to the
Administrator and to WCAS whereby a transferee of an Award or shares acquired
under an Award agrees to be bound with respect to such Award or shares by the
provisions of the Plan to the same extent as the Participant to whom such Award
was granted. An Assumption Agreement shall not be effective unless and until the
Administrator has either (i) been furnished with an opinion in form and
substance reasonably satisfactory to the Administrator of counsel reasonably
satisfactory to the Administrator that the transfer is exempt from or not
subject to the provisions of Section 5 of the Securities Act and complies with
or is exempt from all other applicable securities laws, or (ii) with WCAS’s
consent, expressly waived its rights under clause (i).

-8-



--------------------------------------------------------------------------------



 



     “Award”: Any or a combination of the following:
     (i) SARs.
     (ii) Stock Options.
     (iii) Restricted Stock.
     (iv) Unrestricted Stock.
     (v) Stock Units, including Restricted Stock Units.
     (vi) Performance Awards.
     (vii) Awards (other than Awards described in (i) through (vi) above) that
are convertible into or otherwise based on Stock.
     “Board”: The Board of Directors of the Company.
     “Cause”: A Participant’s Employment is terminated as a result of a breach
of his or her written employment agreement, or for “cause” as specified in a
written employment agreement, if the Participant is party to a written
employment agreement with the Company or any Subsidiary, or, with respect to a
Participant that is not a party to a written employment agreement with the
Company or any Subsidiary, if the Committee determines that such Participant is
being terminated as a result of malfeasance, misconduct, dishonesty, disloyalty,
disobedience or action that might reasonably be expected to injure the Company
or its Subsidiaries, or the business interests or reputation of the Company or
its Subsidiaries, including without limitation, (i) the Participant’s indictment
for a felony or other crime involving moral turpitude; (ii) the Participant’s
fraud, theft or embezzlement committed with respect to the Company or its
Subsidiaries, or (iii) the Participant’s willful and continued failure to
perform his material duties to the Company and its Subsidiaries.
     “Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended
and in effect, or any successor statute as from time to time in effect. Any
reference to a provision of the Code shall be deemed to include a reference to
any applicable guidance (as determined by the Administrator) with respect to
such provision.
     “Company”: USPI Group Holdings, Inc.
     “Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered

-9-



--------------------------------------------------------------------------------



 



Transaction involves a tender offer that is reasonably expected to be followed
by a merger described in clause (i) (as determined by the Administrator), the
Covered Transaction shall be deemed to have occurred upon consummation of the
tender offer.
     “Employee”: Any person who is employed by the Company or an Affiliate.
     “Employment”: A Participant’s employment or other service relationship with
the Company and its Affiliates. Employment will be deemed to continue, unless
the Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or its Affiliates. If a Participant’s employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates.
     “ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each option granted pursuant to the Plan will be treated
as providing by its terms that it is to be a non-incentive stock option unless,
as of the date of grant, it is expressly designated as an ISO.
     “Participant”: A person who is granted an Award under the Plan.
     “Performance Award": An Award subject to specified criteria, other than the
mere continuation of Employment or the mere passage of time, the satisfaction of
which is a condition for the grant, exercisability, vesting or full enjoyment of
the Award.
     “Permitted Transferee”: In the case of any Participant, the Participant’s
spouse, parents, lineal descendants and other family members (as determined by
the Administrator) or trusts for the benefit of, or corporations, limited
liability companies or partnerships, the stockholders, members or general and/or
limited partners of which include only such Participant and/or such
Participant’s spouse, parents, lineal descendants or other family members (as
determined by the Administrator). A transferee shall not be treated as a
Permitted Transferee unless and until the transferee is or becomes party to an
effective Assumption Agreement.
     “Plan”: The USPI Group Holdings, Inc. 2007 Equity Incentive Plan as from
time to time amended and in effect.
     “Restricted Stock”: Stock subject to forfeiture restrictions requiring that
it be redelivered or offered for sale to the Company if specified conditions are
not satisfied.
     “Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery
of Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.
     “Rules”: The Commercial Arbitration Rules of the AAA.

-10-



--------------------------------------------------------------------------------



 



     “SAR”: A right entitling the holder upon exercise to receive an amount
(payable in cash or shares of Stock of equivalent value, as specified in the
Award except as otherwise determined by the Administrator) equal to the excess
of the fair market value of the shares of Stock subject to the right over an
amount that is not less than the fair market value of such shares at the date of
grant.
     “Section 409A”: Section 409A of the Code.
     “Section 422”: Section 422 of the Code.
     “Stock”: Common Stock of the Company, par value $0.01 per share.
     “Stock Option”: An option entitling the holder to acquire shares of Stock
upon payment of the exercise price.
     “Stock Unit”: An unfunded and unsecured promise, denominated in shares of
Stock, to deliver Stock or cash measured by the value of Stock in the future.
     “Subsidiary”: Any corporation or other entity in which the Company owns,
directly or indirectly, 50% or more of the outstanding capital stock (determined
by aggregate voting rights) or other voting interests.
     “Unrestricted Stock”: Stock not subject to any forfeiture restrictions
under the terms of the Award.
     “WCAS”: Welsh, Carson, Anderson & Stowe X, L.P., a Delaware limited
partnership.

-11-